DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/10/2021 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 20150351765 A1) in view of Zemlok et al. (US 20170245854 A1) and further in view of Shelton IV et al. (US 20070175949 A1).
Regarding claims 1, 4, 6, 9, and 11, Valentine et al. discloses a powered handheld electromechanical surgical device (10) and a method of controlling the powered handheld electromechanical surgical device (10), comprising: a motor configured and activated to drive extension and retraction of a drive component [0080-0087, 0109]; a strain gauge sensor [0109] configured to sense and sensing a force exerted on the drive component during extension of the drive component [0015, 0108-0114, 0121, 0127-0128, 0134]; and 

“controller is programmed to compare the data from the load sensor to the maximum force data stored on the chip so that, for example, the operation of the motor (not shown) is interrupted or altered before the maximum force is exceeded. In another example, the controller can be programmed to operate in “slow mode" if the measured force reaches a predetermined level or when any other triggering metric is satsified. The predetermined level of force can be the maximum force discussed above, or another level of force, stored on a chip in the system, such as chip 361. Slow mode means that the controller operates the motor (not shown) at a slower rate, and also delaying the compression of tissue and/or firing of staples…sensing changes in tissue thickness, rate of change in thickness or compression, monitoring the current draw in the motor of the handle assembly, the velocity of the movement of the drive assembly, etc. controller can be programmed to compare a profile of force over time, or load over time” [0110].
Valentine et al. fails to explicitly disclose the controller/processor is caused to determine a speed and/or force profile during extension of the drive component; and control a speed of the motor during retraction of the drive component in accordance with the speed and/or force profile and the speed profile includes at least one change in speed from a first speed S 1 to a second speed S2; and control a speed of the motor during retraction of the drive component to replicate the speed profile in reverse; the force profile includes at least one change in force from a first force F1 to a second force F2; and control a speed of the motor during retraction of the drive component in accordance with the force profile in reverse such that at least one change in speed of the motor during retraction from a second speed S2 to a first speed S 1 coincides with the at least one change in force from the second force F2 to the first force F l of the force profile in reverse.
Zemlok et al. teaches a surgical device (10) having a controller/processor (115/501/405/500/440/603 [0072-0074, 0114, 0138-0139, 0145-0147, 0161-0188, 0213-0233]) measuring the load on a firing rod 220 via a strain sensor 185, the controller/processor is caused to determine a speed and/or force profile during extension of the drive component (220, [0134-0135, 0164, 0167-0172, 0221]); and 
Zemlok et al. states:  “determine the linear speed of the firing rod 220 [0135]… measuring the load on the firing rod 220 via a strain sensor 185 [0167]… microcontroller 405 sets an initial speed of firing rod 220 based on a clamp force being exerted on the target tissue…the clamp force influences the utilization of a wait and hold time on the tissue as well as the starting firing speed, and throughout the firing, the surgical instrument has the ability to slow down the firing speed based on force feedback” [0233]
Shelton IV et al. teaches controlling speed with sensor (110) forming a speed profile and to replicate the speed profile in reverse and in accordance with a profile in reverse such that at least one change in speed 
Given, the teachings and suggestion of Valentine et al. to have a controller/processor monitor speed and change speed of the motor, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify he controller/processor is caused to determine a speed and/or force profile during extension of the drive component; and control a speed of the motor during retraction of the drive component in accordance with the speed and/or force profile and the speed profile includes at least one change in speed from a first speed S 1 to a second speed S2; and control a speed of the motor during retraction of the drive component to replicate the speed profile in reverse; the force profile includes at least one change in force from a first force F1 to a second force F2; and control a speed of the motor during retraction of the drive component in accordance with the force profile in reverse such that at least one change in speed of the motor during retraction from a second speed S2 to a first speed S 1 coincides with the at least one change in force from the second force F2 to the first force F l of the force profile in reverse for 
Regarding claims 2-3 and 7-8, Valentine et al. discloses a handle assembly (12) including the motor and controller (121) disposed therein [0109]; and an adapter assembly (14) releasably engaged with the handle assembly and including the drive component and sensor disposed therein, an end effector (23) releasably engaged with the adapter assembly (fig. 2), wherein extension of the drive component at least one of closes or fires the end effector, and wherein retraction of the drive component opens the end effector  ([0083, 0087-0095, 0109-0110], figs. 1-4 and 15-16). Zemlok et al. also teaches having a handle assembly (112) including a motor (200) and controller disposed therein (115/501/500/440/603 [0072-0074, 0114, 0138-0139, 0145-0147, 0161-0188, 0213-0233])
Regarding claims 5 and 10, Valentine et al. discloses the motor provides a rotational output, and wherein the rotational output is converted into translation of the drive component to extend and retract the drive component [0129]. Zemlok et al. teaches a motor provides a rotational output, and wherein the rotational output is converted into translation of the drive component to extend and retract the drive component [0069-0071, 0094-0096, 0101-0103, 0117, 0126-0128].  Shelton IV et al. also teaches a motor provides a rotational output, and .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ROBERT F LONG/Primary Examiner, Art Unit 3731